Decided November 23, 1927.
The above matter coming on regularly for hearing, and it appearing to the court that respondent court and judge have assumed jurisdiction of the application for modification of the decree in the matter above referred to, pending in said court, and that it is the intention of the district court to set the matter at the earliest practicable date and to determine the matters presented, the alternative writ of mandate issued herein is discharged and the proceeding dismissed.